DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1-3, 9-11, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,578,948 B2 Shabtay et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 11.
3:	As for Claim 2, Shabtay et al further teaches on Column 1, Lines 51-61 and Column 6, Lines 4-24 and depicts in Figures 4A, 5A and 9A-9C and wherein the application processor is configured to generate a control signal changing the second FoV (field of view of telephoto camera) based on the ROI (selected area by user), and the second camera module (telephoto camera) is configured to change the second FoV to an FoV corresponding to the ROI according to the control signal.
4:	As for Claim 3, Shabtay et al further teaches on Column 5, Line 50 thru Column 6, Line 25 and depicts in Figures 4A, 5A and 11A-11C wherein the second camera module (telephoto camera) is a folded camera module including a prism (212), and is configured to change the second FoV by adjusting an arrangement of the prism (212) according to the control signal.
5:	As for Claim 9, Shabtay et al further teaches on Column 7, Line 61 thru Column 8, Line 23 and depict in Figures 9A and 9B wherein the display includes a touch panel configured to generate a touch input signal for a touch gesture of the user (920), and the application processor is configured to receive coordinate information about the touch gesture from the display, and is configured to calculate the zoom ratio and the ROI (932) based on the coordinate information about the touch gesture (Column 1, Lines 32-57).
6:	As for Claim 10, Shabtay et al further teaches and depicts in Figures 9A and 9B wherein the application processor, when determining that the touch gesture is a touch gesture for changing a zoom ratio (double tap to zoom in and only display telephoto image) based on the coordinate information about the touch gesture, is configured to calculate the zoom ratio (Column 8, Lines 24-47), and, when determining that the touch gesture is a touch gesture for selecting an ROI (finger 920 is moved to different locations to select the region of interest) based on the coordinate information about the touch gesture (920), the application processor is configured to calculate the ROI (Column 7, Line 61 thru Column 8, Line 23).
7:	As for Claim 11, Shabtay et al depicts in Figure 9A and teaches on Column 3, Lines 18-38 An application processor comprising: a first image signal processor configured to receive first image data capturing a first field of view (FoV) from a first camera module (wide angle camera), and to generate a first image signal by performing image processing based on the first image data (Abstract); a second image signal processor configured to receive second image data capturing a second FoV  (telephoto image) that is less than the first FoV (Wide angle) from a second camera module, and to generate a second image signal by performing image processing based on the second image data (Column 1, Lines 32-57); and Page 56Atty. Dkt. No. 2557-003315-US a third image signal processor (different processing operations are performed) configured to generate converted image data based on at least one of the first image signal and the second image signal (Column 3, Lines 50-62), wherein the first image signal processor, the second image signal processor, and the third image signal processor (different image processing operations are performed) are configured to obtain zoom information including a zoom ratio and a region of interest (ROI) determined based on a user's input (Figures 9A and 9B and Column 1, Lines 31-57), wherein the first image signal processor (processing method) is configured to generate the first image signal (wide image 106 in Figure 2B) by scaling (fusing) an image area corresponding to the ROI (232) with respect to the first image data (230) when the zoom ratio is included in a first zoom ratio range (wide image range), the second image signal processor (processing method) is configured to generate the second image signal (displayed telephoto image (232 in Figure 2B) is resized to fill the entire screen (104 Figure 1B) by scaling (resizing) an image area corresponding to an ROI (232 Figure 2B) with respect to the second image data when the zoom ratio (selected zoom based on double tap) is included in a second zoom ratio range (Column 8, Lines 24-67), and the third image signal processor is configured to select at least one of the first image signal (telephoto only is selected via a double tap) and the second image signal according to the zoom ratio (telephoto image selected via double tapping changes the zoom), and is configured to generate converted image data (displayed image) using the selected image signal (Column 8, Lines 24-47).
8:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 2.
9:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 11.
10:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 2.
11:	As for Claim 20, Claim 1 is rejected for reasons discussed related to Claim 10.
Allowable Subject Matter
Claims 4-8, 12, 13, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
October 4, 2022